DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/994,599 filed on July 1, 2022.  Claims 1, and 3 to 20 are currently pending with the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3 to 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said user” in line 14.  There is insufficient antecedent basis for this limitation in the claim. Same rationale applies to claim 18, since it recites similar limitations, and to claims 3 to 17, and 19, since they inherit the same deficiencies by virtue of their dependency on claims 1 and 18.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 to 11, and 13 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joller et al. (U.S. Publication No. 2020/0105274) hereinafter Joller, in view of Agnihotri et al. (U.S. Publication No. 2002/0083471) hereinafter Agnihotri, and further in view of Baba (U.S. Patent No. 7466334).
As to claim 1:
Joller discloses:
A method comprising: 
(a) receiving an audio recording of a podcast [Paragraph 0011 teaches receiving an audio content file; Paragraph 0007 teaches audio content that may be processed includes one or more podcasts, radio shows, broadcasts, interviews, etc.]; 
(b) performing automatic speech recognition of said audio recording of the podcast, to generate a textual transcript of said podcast [Paragraph 0011 teaches generating, based on the first audio content file, a text file comprising transcribed text corresponding to the first audio content file using any suitable audio-to-text processes; Paragraph 0035 teaches audio-to-text 
transcription methods used may include automatic speech recognition methods]; 
(c) detecting vocal cues in said textual transcript of the podcast, wherein each detected vocal cue indicates a beginning of a new in-podcast topic of said podcast [Paragraph 0044 teaches detecting topic boundaries, taking into account signals derived from the audio content and/or transcript, including pauses, punctuations, cue phrases, and/or other information to identify topics associated with the transcribed text]; 
(d) automatically generating for said podcast a list of in-podcast topics, comprising, for each topic, (i) a name of the in-podcast topic [Paragraph 0039 teaches indexing generated summaries and segments, which may include metadata, like title, keywords, etc., for search; Paragraph 0089 teaches generating a content summary with the identified topics and/or subtopics combined with the segments; Paragraph 0013 teaches associating each segment with at least one topic, therefore, a name];
(e) repeating steps (a) through (d) with regard to a plurality of audio recordings of a respective plurality of podcasts [Paragraph 0034 teaches ingesting into the content processing system and workflow a variety of types of content for processing, including podcasts, audiobooks, etc.; Paragraph 0035 teaches audio-to-text transcription methods used may include automatic speech recognition methods; Paragraph 0044 teaches detecting topic boundaries, taking into account signals derived from the audio content and/or transcript, including pauses, punctuations, cue phrases, and/or other information to identify topics associated with the transcribed text; Paragraph 0089 teaches generating a content summary with the identified topics and/or subtopics combined with the segments; Paragraph 0013 teaches associating each segment with at least one topic, therefore, a name]. 
Joller does not appear to expressly disclose a table of content having a list of topics, wherein said table of content comprises, for each topic, (ii) a time-point within the podcast in which said in-podcast topic begins; receiving a user request to subscribe to new podcasts that contain a particular in-podcast topic; and sending to said user a real-time alert message when a new podcast is analyzed and is found to contain said particular in-podcast topic.
Agnihotri discloses:
a table of content having a list of topics [Paragraph 0009 teaches generating a multimedia summary by assembling topic cues and their associated segments; Paragraph 0039 teaches receiving video/audio/data, and generating a program summary, a table of contents, and a program index for the program; Paragraph 0071 teaches saving topic cues and its associated audio-visual template in the multimedia summary, therefore, the table of contents include the topics], wherein said table of content comprises, for each topic, (ii) a time-point within the podcast in which said in-podcast topic begins [Paragraph 0041 teaches using a time stamp associated with each line of text to identify a selected key frame of video corresponding to the text; Paragraph 0010 teaches entry points are provided in the multimedia summary for each topic and subtopic so that a user can directly access each topic and subtopic].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Joller, by incorporating a table of content having a list of topics, wherein said table of content comprises, for each topic, (ii) a time-point within the podcast in which said in-podcast topic begins as taught by Agnihotri [Paragraph 0009, 0039, 0041, 0071], because both applications are directed to processing media content including generation of text transcripts and descriptive information of audio; incorporating a table of contents or summary with the list of topics of the content enables the user to navigate to any topic or subtopic in the media object, which improves the user experience (See Agnihotri Para[0007]).
Neither Joller nor Agnihotri appear to expressly disclose receiving a user request to subscribe to new podcasts that contain a particular in-podcast topic; and sending to said user a real-time alert message when a new podcast is analyzed and is found to contain said particular in-podcast topic.
Baba discloses:
receiving a user request to subscribe to new podcasts that contain a particular in-podcast topic [Column 4, lines 22 to 24 teach  allowing users to subscribe to a topic of interest, and to be immediately notified through a variety of devices of the occurrence of a topic event; Column 11, lines 37 to 39 teach a subscriber submits a request to be notified immediately upon the occurrence of one or more events that match the conditions requested by the subscriber, including recognized topics]; and sending to said user a real-time alert message when a new podcast is analyzed and is found to contain said particular in-podcast topic [Column 4, lines 41 to 43 teach automatically creating topic based time intervals which are used to immediately notify a subscriber of an event occurrence, where the subscriber can use the time stamps of the topic intervals to navigate and playback the recording; Column 6, lines 63 to 65 teach detecting an event of interest, and triggering a notification message, which is sent via the notification system to the subscriber].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Joller, by receiving a user request to subscribe to new podcasts that contain a particular in-podcast topic; and sending to said user a real-time alert message when a new podcast is analyzed and is found to contain said particular in-podcast topic, as taught by Baba [Columns 4, 6, and 11], because the applications are directed to processing audio content including generation of text transcripts of recordings and topic identification and indexing; providing the ability to users to subscribe to topic of interest and  immediately notifying subscribers of an event occurrence, facilitates the user’s access to content of interest while improving the user experience (See Baba [Column 4]).

As to claim 3:
Joller as modified by Agnihotri discloses:
during playback of the audio recording of said podcast, receiving a user command to navigate to a particular in-podcast topic of said podcast; determining, based on said table of content, which time-point within the podcast corresponds to the in-podcast topic that said user selected; causing playback of the audio recording of said podcast to continue from said time-point onward [Agnihotri Paragraph 0077 teaches when the user selects a particular subtopic, the clip that is related to the subtopic is simultaneously played; Paragraph 0078 teaches when the user selects a topic, the clip associated to the topic is played; Paragraph 0079 teaches the user can intervene at any time to stop the “play through” mode by selecting a topic or a subtopic for display].

As to claim 4:
Joller discloses:
extracting the name of at least one in-podcast topic, from a textual phrase that immediately follows said vocal cue in the textual transcript of the podcast [Paragraph 0044 teaches identifying topics associated with the transcribed text based on cue phrases; Paragraph 0048 teaches identifying topics based on cue words and/or expressions].

As to claim 5:
Joller discloses: 
extracting the name of at least one in-podcast topic, from a textual phrase (I) that immediately follows a first particular vocal cue in the textual transcript of the podcast, and (II) that ends by identifying a second particular vocal cue in the textual transcript of the podcast [Paragraph 0044 teaches detecting topic boundaries of topics associated with the transcribed text based on cue phrases; Paragraph 0048 teaches identifying topics based on cue words and/or expressions].

As to claim 6:
Joller discloses:
extracting the name of at least one in-podcast topic, from a textual phrase (I) that immediately follows a first particular vocal cue in the textual transcript of the podcast, and (II) that includes words uttered until a pre-defined silence period is detected [Paragraph 0044 teaches detecting topic boundaries of topics associated with the transcribed text based on cue phrases, pauses, and time and duration of various text units].

As to claim 7:
The combination of Joller and Agnihotri discloses:
determining a name and a time-point of an in-podcast topic based on detection of a triggering phrase that was uttered in the podcast and which matches one out of a plurality of pre-defined alternate vocal cues [Joller - Paragraph 0044 teaches detecting topic boundaries of topics associated with the transcribed text based on cue phrases, pauses, and time and duration of various text units; Agnihotri – Paragraph 0046 teaches identifying words or phrases that are topic cues; Paragraph 0047 teaches topic cue identification comprises a database of topic cues, where each topic cue in the topic cue database is compared with the text summary of the media content].
As to claim 8:
Joller as modified by Agnihotri discloses:
determining a name and a time-point of an in-podcast topic based on detection of a triggering phrase that was uttered in the podcast and which matches one out of a plurality of pre-defined alternate vocal cues; wherein each of said pre-defined vocal cues, if detected in said textual transcript of the podcast, triggers a determination of a new in-podcast topic [Agnihotri - Paragraph 0046 teaches identifying words or phrases that are topic cues; Paragraph 0047 teaches topic cue identification comprises a database of topic cues, where each topic cue in the topic cue database is compared with the text summary of the media content].

As to claim 9:
The combination of Joller and Agnihotri discloses:
determining a name and a time-point of an in-podcast topic based on detection of a triggering phrase that was uttered in the podcast and which matches one out of a plurality of pre- defined alternate vocal cues [Agnihotri - Paragraph 0046 teaches identifying words or phrases that are topic cues; Paragraph 0047 teaches topic cue identification comprises a database of topic cues, where each topic cue in the topic cue database is compared with the text summary of the media content]; wherein at least one of said pre-defined vocal cues is user-configurable and is uniquely set by a creator of said podcast as an alternate vocal cue for triggering detection determination of a new in-podcast topic [Joller - Paragraph 0056 teaches entities, keywords, key phrases may be mapped to unique identities].

As to claim 10:
Joller discloses:
storing the table of content having the list of in-podcast topics as meta-data within said audio recording of said podcast [Paragraph 0039 teaches indexing the generated summaries and segments, which may also include metadata, and the files may be stored such that each part and associated information is identifiable].

As to claim 11:
Joller discloses:
storing the table of content having the list of in-podcast topics as an accompanying file that accompanies said audio recording of said podcast [Paragraph 0039 teaches indexing the generated summaries and segments, where the files may be stored such that each part and associated information, summary, segments, etc., is identifiable].

As to claim 13:
The combination of Joller and Agnihotri discloses:
causing an electronic device, during playback of the audio recording of said podcast, to display a user-selectable on-screen representation of the table of content that was automatically generated for said podcast and which comprises said list of in-podcast topics [Agnihotri - Paragraph 0078 teaches text section contains a list of all the topics of the program, where the user can select for display any of the topics listed, and when a topic is selected, the associated clip is played; Fig. 5, 590, Video Playing (representing the media content playing), 570, Text section containing the list of topics].

As to claim 14:
The combination of Joller and Agnihotri discloses:
in response to a user selection of a particular in-podcast topic from said user-selectable on- screen representation of the table of content, causing the playback of the audio recording of said podcast to resume from a time-point that is pre-defined in said table of content as corresponding to said particular in-podcast topic [Agnihotri - Paragraph 0078 teaches text section contains a list of all the topics of the program, where the user can select for display any of the topics listed, and when a topic is selected, the associated clip is played; Fig. 5, 590, Video Playing (representing the media content playing), 570, Text section containing the list of topics].

As to claim 15:
Joller discloses:
storing in a podcasts repository, a plurality of audio recordings of different podcasts, and further storing in said podcasts repository a representation of the table of content having the list of in-podcast topics that was generated for each podcast [Paragraph 0039 teaches indexing the generated summaries and segments, which may also include metadata, and the files may be stored such that each part and associated information is identifiable].

As to claim 16:
Joller discloses:
storing in a podcasts repository, a plurality of audio recordings of different podcasts; storing in said podcasts repository, for each one of said different podcasts, a representation of the table of content having the list of in-podcast topics that was generated for each of said different podcast [Paragraph 0039 teaches indexing the generated summaries and segments, which may also include metadata, and the files may be stored such that each part and associated 
information is identifiable].

As to claim 17:
Joller discloses:
in response to a user command, performing a search through said podcasts repository, and retrieving one or more particular podcasts that have an in-podcast topic which matches a user- defined query string [Paragraph 0017 teaches searching and retrieving audio content files in response to search requests; Paragraph 0084 teaches performing query analysis to return relevant audio content in response to user search query; Paragraph 0107 teaches generated summaries and linked content or segments may be indexed for search, resulting in a searchable content file, that can be retrieved by performing query analysis on received search queries].

As to claim 18:
Joller discloses:
A system comprising: a hardware processor to execute code; a memory unit to store code; wherein the hardware processor is configured, 
(a) to receive an audio recording of a podcast [Paragraph 0011 teaches receiving an audio content file; Paragraph 0007 teaches audio content that may be processed includes one or more podcasts, radio shows, broadcasts, interviews, etc.]; 
(b) to perform automatic speech recognition of said audio recording of the podcast, to generate a textual transcript of said podcast [Paragraph 0011 teaches generating, based on the first audio content file, a text file comprising transcribed text corresponding to the first audio content file using any suitable audio-to-text processes; Paragraph 0035 teaches audio-to-text transcription methods used may include automatic speech recognition methods]; 
(c) to detect vocal cues in said textual transcript of the podcast, wherein each detected vocal cue indicates a beginning of a new in-podcast topic of said podcast [Paragraph 0044 teaches detecting topic boundaries, taking into account signals derived from the audio content and/or transcript, including pauses, punctuations, cue phrases, and/or other information to identify topics associated with the transcribed text]; 
(d) to automatically generate for said podcast a list of in-podcast topics [Paragraph 0039 teaches indexing generated summaries and segments, which may include metadata, like title, keywords, etc., for search; Paragraph 0089 teaches generating a content summary with the identified topics and/or subtopics combined with the segments]; 
to automatically generate, for each topic, (i) a name of the in-podcast topic [Paragraph 0013 teaches associating each segment with at least one topic, therefore, a name];
(e) to repeat steps (a) through (d) with regard to a plurality of audio recordings of a respective plurality of podcasts [Paragraph 0034 teaches ingesting into the content processing system and workflow a variety of types of content for processing, including podcasts, audiobooks, etc.; Paragraph 0035 teaches audio-to-text transcription methods used may include automatic speech recognition methods; Paragraph 0044 teaches detecting topic boundaries, taking into account signals derived from the audio content and/or transcript, including pauses, punctuations, cue phrases, and/or other information to identify topics associated with the transcribed text; Paragraph 0089 teaches generating a content summary with the identified topics and/or subtopics combined with the segments; Paragraph 0013 teaches associating each segment with at least one topic, therefore, a name]. 
Joller does not appear to expressly disclose a table of content having a list of topics, and to generate a time-point within the podcast in which said in-podcast topic begins; to receive a user request to subscribe to new podcasts that contain a particular in-podcast topic; and to send to said user a real-time alert message when a new podcast is analyzed and is found to contain said particular in-podcast topic.
Agnihotri discloses:
a table of content having a list of topics [Paragraph 0009 teaches generating a multimedia summary by assembling topic cues and their associated segments; Paragraph 0039 teaches receiving video/audio/data, and generating a program summary, a table of contents, and a program index for the program; Paragraph 0071 teaches saving topic cues and its associated audio-visual template in the multimedia summary, therefore, the table of contents include the topics]; and 
to generate a time-point within the podcast in which said in-podcast topic begins [Paragraph 0041 teaches using a time stamp associated with each line of text to identify a selected key frame of video corresponding to the text; Paragraph 0010 teaches entry points are provided in the multimedia summary for each topic and subtopic so that a user can directly access each topic and subtopic].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Joller, by incorporating a table of content having a list of topics, and to generate a time-point within the podcast in which said in-podcast topic begins, as taught by Agnihotri [Paragraph 0009, 0010, 0039, 0041, 0071], because both applications are directed to processing media content including generation of text transcripts and descriptive information of audio; incorporating a table of contents or summary with the list of topics of the content enables the user to navigate to any topic or subtopic in the media object, which improves the user experience (See Agnihotri Para[0007]).
Neither Joller nor Agnihotri appear to expressly disclose to receive a user request to subscribe to new podcasts that contain a particular in-podcast topic; and to send to said user a real-time alert message when a new podcast is analyzed and is found to contain said particular in-podcast topic.
Baba discloses:
to receive a user request to subscribe to new podcasts that contain a particular in-podcast topic [Column 4, lines 22 to 24 teach  allowing users to subscribe to a topic of interest, and to be immediately notified through a variety of devices of the occurrence of a topic event; Column 11, lines 37 to 39 teach a subscriber submits a request to be notified immediately upon the occurrence of one or more events that match the conditions requested by the subscriber, including recognized topics]; and to send to said user a real-time alert message when a new podcast is analyzed and is found to contain said particular in-podcast topic [Column 4, lines 41 to 43 teach automatically creating topic based time intervals which are used to immediately notify a subscriber of an event occurrence, where the subscriber can use the time stamps of the topic intervals to navigate and playback the recording; Column 6, lines 63 to 65 teach detecting an event of interest, and triggering a notification message, which is sent via the notification system to the subscriber].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Joller, by receiving a user request to subscribe to new podcasts that contain a particular in-podcast topic; and sending to said user a real-time alert message when a new podcast is analyzed and is found to contain said particular in-podcast topic, as taught by Baba [Columns 4, 6, and 11], because the applications are directed to processing audio content including generation of text transcripts of recordings and topic identification and indexing; providing the ability to users to subscribe to topic of interest and  immediately notifying subscribers of an event occurrence, facilitates the user’s access to content of interest while improving the user experience (See Baba [Column 4]).

As to claim 19:
Joller as modified by Agnihotri discloses:
during playback of the audio recording of said podcast, receiving a user command to navigate to a particular in-podcast topic of said podcast; determining, based on said table of content, which time-point within the podcast corresponds to the in-podcast topic that said user selected; causing playback of the audio recording of said podcast to continue from said time-point onward [Agnihotri Paragraph 0077 teaches when the user selects a particular subtopic, the clip that is related to the subtopic is simultaneously played; Paragraph 0078 teaches when the user selects a topic, the clip associated to the topic is played; Paragraph 0079 teaches the user can intervene at any time to stop the “play through” mode by selecting a topic or a subtopic for display].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Joller et al. (U.S. Publication No. 2020/0105274) hereinafter Joller, in view of Agnihotri et al. (U.S. Publication No. 2002/0083471) hereinafter Agnihotri, in view of Baba (U.S. Patent No. 7466334), and further in view of Gorrepati (U.S. Publication No. 2017/0293618).
As to claim 12:
Joller as modified by Agnihotri discloses all the limitations as set forth in the rejections of claim 2 above, but does not appear to expressly disclose storing within a file of the audio recording of said podcast, a pointer to an online location that stores the table of content of the podcast.
Gorrepati discloses:
storing within a file of the audio recording of said podcast, a pointer to an online 
location that stores the table of content of the podcast [Paragraph 0044 teaches the system may include additional features or data to help the user such as listings with links to key sections in an event, or a table of contents].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Joller, by storing within a file of the audio recording of said podcast, a pointer to an online location that stores the table of content of the podcast, as taught by Gorrepati [Paragraph 0044], because both applications are directed to processing media content including generation of text transcripts and descriptive information of audio; storing the table of contents as a link to an online location reduces storage requirements of the system, increasing thereby the system’s flexibility.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Joller et al. (U.S. Publication No. 2020/0105274) hereinafter Joller, and further in view of Agnihotri et al. (U.S. Publication No. 2002/0083471) hereinafter Agnihotri.
As to claim 20:
Joller discloses:
A non-transitory storage medium having stored thereon instructions that, when executed by a hardware processor. cause the hardware processor to perform a method comprising: 
(a) receiving an audio recording of a podcast [Paragraph 0011 teaches receiving an audio content file; Paragraph 0007 teaches audio content that may be processed includes one or more podcasts, radio shows, broadcasts, interviews, etc.]; 
(b) performing automatic speech recognition of said audio recording of the podcast, 
to generate a textual transcript of said podcast [Paragraph 0011 teaches generating, based on the first audio content file, a text file comprising transcribed text corresponding to the first audio content file using any suitable audio-to-text processes; Paragraph 0035 teaches audio-to-text transcription methods used may include automatic speech recognition methods]; 
(c) detecting vocal cues in said textual transcript of the podcast, wherein each detected vocal cue indicates a beginning of a new in-podcast topic of said podcast [Paragraph 0044 teaches detecting topic boundaries, taking into account signals derived from the audio content and/or transcript, including pauses, punctuations, cue phrases, and/or other information to identify topics associated with the transcribed text]; 
(d) automatically generating for said podcast a list of in-podcast topics; and automatically generating for each topic (i) a name of the in-podcast topic [Paragraph 0039 teaches indexing generated summaries and segments, which may include metadata, like title, keywords, etc., for search; Paragraph 0089 teaches generating a content summary with the identified topics and/or subtopics combined with the segments; Paragraph 0013 teaches associating each segment with at least one topic, therefore, a name].
Joller does not appear to expressly disclose a table of content having a list of topics, and automatically generating for each topic (ii) a time-point within the podcast in which said in-podcast topic begins; during playback of the audio recording of said podcast, receiving a user command to navigate to a particular in-podcast topic of said podcast; determining, based on said table of content, which time-point within the podcast corresponds to the in-podcast topic that said user selected; causing playback of the audio recording of said podcast to continue from said time-point onward.
Agnihotri discloses:
a table of content having a list of topics [Paragraph 0009 teaches generating a multimedia summary by assembling topic cues and their associated segments; Paragraph 0039 teaches receiving video/audio/data, and generating a program summary, a table of contents, and a program index for the program; Paragraph 0071 teaches saving topic cues and its associated audio-visual template in the multimedia summary, therefore, the table of contents include the topics], and automatically generating for each topic (ii) a time-point within the podcast in which said in-podcast topic begins [Paragraph 0041 teaches using a time stamp associated with each line of text to identify a selected key frame of video corresponding to the text; Paragraph 0010 teaches entry points are provided in the multimedia summary for each topic and subtopic so that a user can directly access each topic and subtopic]
(e) during playback of the audio recording of said podcast, receiving a user command to navigate to a particular in-podcast topic of said podcast [Paragraph 0077 teaches when the user selects a particular subtopic, the clip that is related to the subtopic is simultaneously played]; 
(f) determining, based on said table of content, which time-point within the podcast corresponds to the in-podcast topic that said user selected [Paragraph 0078 teaches when the user selects a topic, the clip associated to the topic is played]; 
(g) causing playback of the audio recording of said podcast to continue from said time-point onward [Paragraph 0079 teaches the user can intervene at any time to stop the “play through” mode by selecting a topic or a subtopic for display].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Joller, by incorporating a table of content having a list of topics, and automatically generating for each topic for each topic (ii) a time-point within the podcast in which said in-podcast topic begins; during playback of the audio recording of said podcast, receiving a user command to navigate to a particular in-podcast topic of said podcast; determining, based on said table of content, which time-point within the podcast corresponds to the in-podcast topic that said user selected; causing playback of the audio recording of said podcast to continue from said time-point onward, as taught by Agnihotri [Paragraph 0009, 0039, 0041, 0071, 0078, 0079], because both applications are directed to processing media content including generation of text transcripts and descriptive information of audio; incorporating a table of contents or summary with the list of topics of the content enables the user to navigate to any topic or subtopic in the media object, which improves the user experience (See Agnihotri Para[0007]).


Response to Arguments
	The following is in response to arguments filed on July 1, 2022.  Applicant’s arguments have been carefully and respectfully considered, but are moot in view of new grounds of rejections, as necessitated by the amendments.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169